DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “a sheath .” should read --a sheath.-- (the space between “sheath” and the period should be deleted).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed .invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethington (US 5,599,244) in view of Nagano (US 4,833,937).
	Re 1, 19, Ethington discloses: 
an electronic cable puller (fig 5) for a bicycle (fig 1), the electronic cable puller comprising: a housing (fig 5 illustrates housing in which internal components are disposed, housing also includes 124); a drive (112,116) supported by the housing and powerable by a power source (51), the drive being configured to pull a shift cable (66 or 68) into or allow the shift cable to be pulled out of the electronic cable puller [Claim 1];
[Claim 19].

Ethington does not disclose: an adjuster connected to the housing and configured to adjust a length of the shift cable relative to a sheath [Claims 1, 19].
Nagano teaches: an adjuster (fig 10, 4A/3A) connected to a housing (2) and configured to adjust a length of the shift cable relative to a sheath (column 1, lines 61-66) [Claims 1, 19], for the purpose of adjusting the effective length of the cable after repeated operation of the cable causes cable lengthening (column 1, lines 37-44).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: use of a known technique to improve similar devices (methods, or products) in the same way. ---Ethington contained a "base" device, specifically the electronic cable puller, upon which the claimed invention can be seen as an "improvement" by the inclusion of an adjuster. Nagano contained a "comparable" device, specifically the derailleur, that has been improved in the same way as the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Ethington with: an adjuster connected to the housing and configured to adjust a length of the shift cable relative to a sheath [Claims 1, 19], as taught by Nagano, for the purpose of protecting the cable from external debris and adjusting the effective length of the cable after repeated operation of the cable causes cable lengthening, and because it has been held that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations.  See MPEP 2143(I)(C).
Re 13, Ethington further discloses: wherein the power source (51) is external to the electronic cable puller (51 provided externally to housing of electronic cable puller, see figs 1 and 4).
Re 20, Ethington in view of Nagano discloses: wherein the electronic cable puller further comprises a lead (Ethington, fig 5, 78) disposed at a first end of the housing, the lead being in communication with the drive, and wherein the adjuster is connected to the housing at a second end of the housing (Ethington, cables 66/68 disposed at second end opposite from end including 78; providing Ethington with adjuster to adjust cables requires providing adjuster where cables are actually located, which is at second end opposite from first end), the second end of the housing being opposite the first end of the housing (Ethington, fig 5).
Claims 1-6, 10-11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over a first interpretation of Rodgers (US 2018/0127058) in view of Nagano (US 4,833,937).
	Re 1, 19, Rodgers discloses: 
an electronic cable puller (fig 3B) for a bicycle (figs 1-2), the electronic cable puller comprising: a housing (fig 3B, 330/324/322); a drive (310/312) supported by the housing and powerable by a power source (328 are batteries), the drive being configured to pull a shift cable (fig 3A, labeled as 212, however, spec refers to Bowden wire as 216), within a sheath (paragraph [0041] describes “Bowden wire” which by definition requires a sheath), into or allow the shift cable to be pulled out of the electronic cable puller [Claim 1];
a drive system comprising: a derailleur (figs 1-2); a cable (fig 3A, labeled as 212, however, spec refers to Bowden wire as 216) within a sheath (paragraph [0041] describes “Bowden wire” which by definition requires a sheath); and an electronic cable puller connected (fig 2A) to the derailleur via the cable, the electronic 32cable puller [Claim 19].

Rodgers does not disclose: an adjuster connected to the housing and configured to adjust a length of the shift cable relative to the sheath [Claims 1, 19].
Nagano teaches: an adjuster (fig 10, 4A/3A) connected to a housing (2) and configured to adjust a length of the shift cable relative to the sheath (column 1, lines 61-66) [Claims 1, 19], for the purpose of adjusting the effective length of the cable after repeated operation of the cable causes cable lengthening (column 1, lines 37-44).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: use of a known technique to improve similar devices (methods, or products) in the same way. ---Rodgers contained a "base" device, specifically the electronic cable puller, upon which the claimed invention can be seen as an "improvement" by the inclusion of an adjuster. Nagano contained a "comparable" device, specifically the derailleur, that has been improved in the same way as the claimed invention, by the inclusion of an adjuster. While Nagano does not disclose an electronic cable puller, the electronic cable puller of Rodgers and the derailleur of Nagano are each of opposed ends within a derailleur mechanism connected by a Bowden cable. Nagano teaches an improvement of providing an adjuster at one end of a derailleur mechanism and one of ordinary skill in the art is reasonably motivated to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided Rodgers with: an adjuster connected to the housing and configured to adjust a length of the shift cable relative to the sheath [Claims 1, 19], as taught by Nagano, for the purpose of adjusting the effective length of the cable after repeated operation of the cable causes cable lengthening, and because it has been held that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations.  See MPEP 2143(I)(C).
Re 2, Rodgers further discloses: wherein the drive comprises: a motor (310); and a gearbox (314; paragraph [0043]) connected to the motor.  
Re 3, Rodgers further discloses: wherein the drive further comprises: an advancement element (312) connected to the gearbox, the motor being configured to rotate the advancement element via the gearbox.  
Re 4, Rodgers further discloses: the shift cable; and a carriage (316) disposed on the advancement element (fig 3B), the carriage being connected to the shift cable (paragraph [0045]), wherein the motor is configured to translate the carriage relative to the housing via the rotation of the advancement element, such that the shift cable is 
Re 5, Rodgers further discloses: wherein the housing comprises: a base (324); a first cover (322) attached to the base, the base and the first cover defining a first end of the electronic cable puller (first end is end at which 310 is disposed; first cover extends along axial length and would thus define both first and second axial ends), the first end of the electronic cable puller being opposite a second end (end at which 316 is disposed in fig 3B) of the cable puller; and a second cover (330) that is removably attached to the base and abuts or is adjacent to the first cover (Merriam-Webster’s Dictionary defines “adjacent” as: 1a) not distant, nearby; 1b) having a common endpoint or border; 1c) immediately preceding or following; the limitation “abuts” already requires a common endpoint or border, i.e., definition 1b), or immediately preceding or following, i.e., definition 1c); the claim uses the limitation “or” which suggests that adjacent has a meaning different from “abuts” and thus the only remaining definition that is different from “abuts” is definition 1a); 330 is nearby/not distant from 322).  
Re 6, Rodgers in view of Nagano discloses: wherein the adjustor is a barrel adjuster (figs 10 and 12 illustrate Nagano discloses identical shape to instant application) connected to the housing at the second end of the electronic cable puller (316 already disposed at second end within Nagano; providing Nagano with adjuster to adjust cable requires providing adjuster where cable is actually located, which is at second end opposite from first end), wherein the sheath surrounds a portion of the shift cable, and wherein the adjuster is configured to modify a length of the sheath outside of the electronic cable puller (Nagano, see column 1, lines 61-66).  
Re 10, Rodgers further discloses: a controller (318) supported by the housing, the controller being in communication with the power source and the motor, wherein the controller is configured to control the motor.  
Re 11, Rodgers further discloses: one or more sensors (320) in communication with the controller and configured to determine a position of the carriage (paragraph [0043]), wherein the controller is configured to control the motor based on the determined position of the carriage.  
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the first interpretation of Rodgers (US 2018/0127058) in view of Nagano (US 4,833,937), as applied to Claim 4 above, in view of Hentschel (DE 10 2016 104 910).
Re 8, Rogers in view of Nagano discloses the limitations of Claim 4 (see rejection above).
Rodgers does not disclose: wherein the carriage comprises a body and a wing extending away from the body of the carriage, an outer profile of the wing corresponding to a channel at an inner surface of the housing.
Hentschel teaches: wherein the carriage comprises a body (shown below as BO) and a wing (shown below as WI) extending away from the body of the carriage, an outer profile of the wing corresponding to a channel at an inner surface of the housing (fig 1), for the purpose of preventing relative rotation between the body and the housing (translation, paragraph [0025]).

    PNG
    media_image1.png
    364
    512
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Rodgers with: wherein the carriage comprises a body and a wing extending away from the body of the carriage, an outer profile of the wing corresponding to a channel at an inner surface of the housing; as taught by Hentschel, for the purpose of preventing relative rotation between the body and the housing, which is required to generate linear movement of the carriage and thus required to define an operable device.
Re 9, Rodgers further discloses: wherein the shift cable is connected to the carriage offset relative to an axis of rotation of the advancement element.

    PNG
    media_image2.png
    404
    519
    media_image2.png
    Greyscale

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the first interpretation of Rodgers (US 2018/0127058) in view of Nagano (US 4,833,937), as applied to Claim 11 above, in view of Sano (US 2009/0247364).
Re 12, Rodgers in view of Nagano discloses the limitations of Claim 11 (see rejection above).
Rodgers discloses that the one or more sensors comprise a potentiometer, and thus Rodgers does not disclose: wherein the one or more sensors comprise Hall Effect sensors configured to determine a rotational position of the motor.
Sano teaches: wherein the one or more sensors comprise Hall Effect sensors configured to determine a rotational position of the motor (paragraph [0012]; paragraph [0018]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Rodgers with: wherein the one or more sensors comprise Hall effect sensors configured to determine a rotational position of the motor; as taught by Sano, for the purpose of providing a non-contact sensor that does not wear out over time.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over a second interpretation of Rodgers (US 2018/0127058) in view of Nagano (US 4,833,937), as applied to Claim 4 above, in view of Kondo (US 9,482,327) and Modularity (Wikipedia Page, dated by Wayback Machine to 10/13/2018, url:< https://web.archive.org/web/20181013034719/https://en.wikipedia.org/wiki/Modularity>).
Regarding the instant rejection of Claim 5, the second interpretation of Rodgers differs from the first interpretation of Rodgers only in that the second interpretation of Rodgers is not interpreted as disclosing the second cover. In the first interpretation of Rodgers, the first cover was interpreted as corresponding to element (322) with the first cover being a one-piece, monolithic element extending along the entire axial length of the device and the second cover was interpreted as corresponding to element (330). For the following second interpretation of Rodgers, element (330) will not be interpreted as corresponding to the second cover, and thus Rodgers is not interpreted as disclosing the claimed second cover.
Re 5, Rodgers in view of Nagano discloses the limitations of Claim 4 (see rejection above).
Rodgers further discloses: wherein the housing comprises: a base (324); a one-piece, monolithic first cover (322) attached to the base, the base and the first cover defining a first end of the electronic cable puller (first end is axial end including 310), the first end of the electronic cable puller being opposite a second end of the cable puller (second end is axial end including 316).
Rodgers does not disclose: a second cover that is removably attached to the base and abuts or is adjacent to the first cover (because Rodgers discloses a one-piece, monolithic first cover 322).  
Kondo teaches: a modular design in which there are separate covers with a second cover (18) removably attached to the base (60) and abuts or is adjacent to the first cover (22; 18 is axially adjacent to 22).
Modularity (Wikipedia Page) teaches: a modular construction allows a system’s components to be separated and recombined with the benefit of flexibility and variety in use. 
Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Therefore, one of ordinary skill in the art is reasonably motivated to provide the one-piece, monolithic cover (322) of Rodgers as two separate pieces, for the purpose of facilitating a modular design.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the one-piece, monolithic cover (322) of Rodgers as two separate pieces, and thus to have provided Rodgers with: a second cover that is removably attached to the base and abuts or is adjacent to the first cover; as taught by Kondo and Modularity, for the purpose of facilitating a modular design which allows separate features, such as the motor, gearbox, carriage, and advancement element to be replaced without replacing other features.

    PNG
    media_image3.png
    484
    756
    media_image3.png
    Greyscale

Re 6, Rodgers in view of Nagano, Kondo, and Modularity discloses: wherein the adjustor is a barrel adjuster (figs 10 and 12 illustrate Nagano discloses identical shape to instant application) connected to the housing at the second end of the electronic cable puller (316 already disposed at second end within Nagano; providing Nagano with adjuster to adjust cable requires providing adjuster where cable is actually located, which is at second end opposite from first end), wherein the sheath surrounds a portion of the shift cable, and wherein the adjuster is configured to modify a length of the sheath outside of the electronic cable puller (Nagano, see column 1, lines 61-66).  
Re 7, Rodgers in view of Nagano, Kondo, and Modularity discloses: wherein the base (Rodgers, 324) and the first cover at least partially define a first chamber (first chamber within Rodgers is portion of 324 that receives 310; Kondo, fig 2, first chamber defined by 22 that receives 21), and the base and the second cover at least partially define a second chamber (second chamber within Rodgers is portion of 324 that .

    PNG
    media_image4.png
    382
    1302
    media_image4.png
    Greyscale

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over a first interpretation of Rodgers (US 2018/0127058) in view of Prat Terrades (US 2008/0257099).
Re 14, Rodgers discloses: an electronic cable puller (fig 3B) for a bicycle, the electronic cable puller comprising: a housing comprising: a base (324); a first cover (322), wherein the base and the first cover at least partially define a first chamber (portion of 324 that receives 310/312); and a second cover (330) removably attached to the base and abutting or adjacent to the first cover (Merriam-Webster’s Dictionary defines “adjacent” as: 1a) not distant, nearby; 1b) having a common endpoint or border; 1c) immediately preceding or following; the limitation “abuts” already requires a common 
Rodgers does not disclose: the first chamber being sealed.
Prat Terrades teaches: a peripheral seal (201) disposed between a base and a cover (paragraph [0070]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided a peripheral seal between the first cover and the base of Rodgers, and thus to have provided Rodgers with: the first chamber being sealed; as taught by Prat Terrades, for the purpose of preventing the ingress of water and other debris into the first chamber of Rodgers that could damage the internal components of Rodgers.
Re 15, Rodgers further discloses: wherein the drive further comprises: a motor (310); a gearbox (314) connected to the motor; and an advancement element (312) connected to the gearbox, the motor being configured to rotate the advancement element via the gearbox, wherein the electronic cable puller further comprises an .
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over a second interpretation of Rodgers (US 2018/0127058) in view of Kondo (US 9,482,327) and Modularity (Wikipedia Page, dated by Wayback Machine to 10/13/2018, url:< https://web.archive.org/web/20181013034719/https://en.wikipedia.org/wiki/Modularity>).
Regarding the instant rejection of Claim 14, the second interpretation of Rodgers differs from the first interpretation of Rodgers only in that the second interpretation of Rodgers is not interpreted as disclosing the second cover. In the first interpretation of Rodgers, the first cover was interpreted as corresponding to element (322) with the first cover being a one-piece, monolithic element extending along the entire axial length of the device and the second cover was interpreted as corresponding to element (330). For the following second interpretation of Rodgers, element (330) will not be interpreted as corresponding to the second cover, and thus Rodgers is not interpreted as disclosing the claimed second cover.
Re 14, Rodgers discloses: an electronic cable puller for a bicycle, the electronic cable puller comprising: a housing comprising: a base (324); a first cover (322), wherein 
Rodgers does not disclose: the first chamber being sealed; a second cover removably attached to the base and abutting or adjacent to the first cover; wherein the base and the second cover at least partially define a second chamber.
Kondo teaches: the first chamber (interior of 22 that receives 21) being sealed (by seal between first and second chambers illustrated below as SE); a modular design in which there are separate covers with a second cover (18) removably attached to the base (60) and abuts or is adjacent to the first cover (22; 18 is axially adjacent to 22); wherein the base and the second cover at least partially define a second chamber (interior between 18 and 50 that receives 11).

    PNG
    media_image4.png
    382
    1302
    media_image4.png
    Greyscale


In this case specifically, one of ordinary skill in the art recognizes that providing the electronic cable puller of Rodgers with a modular design, specifically by providing the cover (322) as two separate features, as taught by Kondo, allows for the motor (310) to be replaced without having to replace the carriage (316), gearbox (314), or advancement element (312) (and allows the gearbox to be replaced without having to replace the other features, and allows the carriage to be replaced without having to replace the other features, etc.). Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Therefore, one of ordinary skill in the art is reasonably motivated to provide the one-piece, monolithic cover (322) of Rodgers as two separate pieces, for the purpose of facilitating a modular design.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the one-piece, monolithic cover (322) of Rodgers as two separate pieces, and thus to have provided Rodgers with: the first chamber being sealed; a second cover removably attached to the base and abutting or adjacent to the first cover; wherein the base and the second cover at least partially define a second chamber; as taught by Kondo and Modularity, for the purpose of preventing the ingress of water or other debris into the first chamber and facilitating a modular design which allows separate features, such as the motor, gearbox, carriage, and advancement element to be replaced without replacing other features.

    PNG
    media_image5.png
    484
    756
    media_image5.png
    Greyscale

Re 15, Rodgers further discloses: wherein the drive further comprises: a motor (310); a gearbox (314) connected to the motor; and an advancement element (312) connected to the gearbox, the motor being configured to rotate the advancement element via the gearbox, wherein the electronic cable puller further comprises an internally threaded member (316) disposed on the advancement element, the shift cable being connected to the internally threaded member (paragraph [0045]), and wherein the motor is configured to translate the internally threaded member relative to the housing via the rotation of the advancement element, such that the shift cable is pulled into the housing or is allowed to be pulled out of the housing based on a direction of the translation (paragraph [0045]).
Re 16, Rodgers in view of Kondo and Modularity discloses: wherein the housing comprises an end plate (Rodgers, fig 3A, feature from which 306 protrudes; Kondo, 80 is separate from 18 and 60) attached to the second cover and the base, wherein the 
Re 17, Rodgers in view of Kondo and Modularity discloses: a seal (shown below Claim 14 rejection above as SE) supported by the housing and disposed at least partially between the first chamber and the second chamber (Kondo, SE disposed between first and second chambers), the seal being configured to seal the first chamber from the second chamber, the advancement element extending from the first chamber, through the seal, to the second chamber (Rodgers, 312 extends across halves of 324; Kondo, 71 has portion within chamber formed by 22, extends through SE and into chamber formed by 18).
Claims 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethington (US 5,599,244) in view of Kondo (US 9,482,327) and Modularity (Wikipedia Page, dated by Wayback Machine to 10/13/2018, url:< https://web.archive.org/web/20181013034719/https://en.wikipedia.org/wiki/Modularity>).
Re 14, Ethington discloses: an electronic cable puller for a bicycle, the electronic cable puller comprising: a housing comprising: a base (figs illustrate 50 is three dimensional device, bottom wall and side walls are base); a first cover (top wall of 50), 
Ethington does not disclose: the first chamber being sealed; a second cover removably attached to the base and abutting or adjacent to the first cover; wherein the base and the second cover at least partially define a second chamber.
Kondo teaches: the first chamber (interior of 22 that receives 21) being sealed (by seal between first and second chambers illustrated below as SE); a modular design in which there are separate covers with a second cover (18) removably attached to the base (60) and abuts or is adjacent to the first cover (22; 18 is axially adjacent to 22); wherein the base and the second cover at least partially define a second chamber (interior between 18 and 50 that receives 11).

    PNG
    media_image4.png
    382
    1302
    media_image4.png
    Greyscale


In this case specifically, one of ordinary skill in the art recognizes that providing the electronic cable puller of Ethington with a modular design, specifically by providing the cover as two separate features, as taught by Kondo, allows for the motor (112) to be replaced without having to replace the carriage (118/122), sensor (134), or advancement element (116) (and allows the sensor to be replaced without having to replace the other features, and allows the carriage to be replaced without having to replace the other features, etc.). Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Therefore, one of ordinary skill in the art is reasonably motivated to provide the one-piece, monolithic cover of Ethington as two separate pieces, for the purpose of facilitating a modular design.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the one-piece, monolithic cover of Ethington as two separate features, and thus to have provided Ethington with: the first chamber being sealed; a second cover removably attached to the base and abutting or adjacent to the first cover; wherein the base and the second cover at least partially define a second chamber; as taught by Kondo and Modularity, for the purpose of preventing the ingress of water or other debris into the first chamber and facilitating a modular design which allows separate features, such as the motor, sensor, carriage, and advancement element to be replaced without replacing other features.

    PNG
    media_image6.png
    980
    835
    media_image6.png
    Greyscale

Re 17, Ethington in view of Kondo and Modularity discloses: a seal (shown below Claim 14 rejection above as SE) supported by the housing and disposed at least partially between the first chamber and the second chamber (Kondo, SE disposed between first and second chambers), the seal being configured to seal the first chamber from the second chamber, the advancement element extending from the first chamber, through the seal, to the second chamber (Kondo, 71 has portion within chamber formed by 22, extends through SE and into chamber formed by 18).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethington (US 5,599,244) in view of Kondo (US 9,482,327) and Modularity (Wikipedia Page, dated by Wayback Machine to 10/13/2018, url:< https://web.archive.org/web/20181013034719/https://en.wikipedia.org/wiki/Modularity>), as applied to Claim 14, in view of Prat Terrades (US 2008/0257099).
Re 18, Ethington in view of Kondo and Modularity discloses the limitations of Claim 14 (see rejection above).
Ethington in view of Kondo and Modularity does not disclose: a circumferential seal disposed at least partially between the first cover and the base; and a potting seal disposed at an entry of a wire into the housing.
Prat Terrades teaches: a circumferential seal (201) disposed at least partially between a cover and a base (fig 12; paragraph [0070]); and a potting seal (203) disposed at an entry of a wire (11) into the housing.
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Ethington with: a circumferential seal disposed at least partially between the first cover and the base; and a potting seal disposed at an entry of a wire into the housing; as taught by Prat Terrades, for the purpose of preventing the ingress of water and other debris into the first chamber through an interface between the first cover and the base or through an interface between the lead wire and the base.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/           Examiner, Art Unit 3656                                                                                                                                                                                             
/RICHARD W RIDLEY/           Supervisory Patent Examiner, Art Unit 3656